         Case 5:21-cv-03054-JWL Document 39 Filed 05/28/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

RICKEY WAYNE TOLBERT,
JR.,

               Petitioner,

               v.                                     CASE NO. 21-3054-JWL

(FNU) HUDSON, Warden,
USP-Leavenworth,

               Respondent.


                               MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

Petitioner is incarcerated with the Federal Bureau of Prisons (“BOP”) at USP-Leavenworth in

Leavenworth, Kansas (“USPL”). Petitioner challenges the calculation of his federal sentence.

On May 17, 2021, the Court entered a Memorandum and Order (Doc. 36) dismissing and

denying the Petition. This matter is before the Court on Petitioner’s Motion to Reconsider

(Doc. 38).

       Local Rule 7.3 provides that “[p]arties seeking reconsideration of dispositive orders or

judgments must file a motion pursuant to Fed. R. Civ. P. 59(e) or 60.” D. Kan. Rule 7.3(a).

Because Petitioner’s motion was filed within 28 days after the entry of the order, the Court will

treat it as a motion under Rule 59. See Fed. R. Civ. P. 59(e) (“A motion to alter or amend a

judgment must be filed no later than 28 days after the entry of the judgment.”).

       A motion to alter or amend under Fed. R. Civ. P. 59(e) may be granted when “the court

has misapprehended the facts, a party’s position, or the controlling law.” Nelson v. City of

Albuquerque, 921 F.3d 925, 929 (10th Cir. 2019) (citing Servants of the Paraclete v. Does, 204



                                                1
          Case 5:21-cv-03054-JWL Document 39 Filed 05/28/21 Page 2 of 3




F.3d 1005, 1012 (10th Cir. 2000)). A motion to alter or amend judgment pursuant to Rule 59(e)

may be granted only if the moving party can establish: (1) an intervening change in the

controlling law; (2) the availability of new evidence that could not have been obtained previously

through the exercise of due diligence; or (3) the need to correct clear error or prevent manifest

injustice. Servants of the Paraclete, 204 F.3d at 1012. Motions to alter and amend are “not

appropriate to revisit issues already addressed or advance arguments that could have been raised

in prior briefing.” Nelson, 921 F.3d at 929 (quoting Servants of the Paraclete, 204 F.3d at 1012).

“[O]nce the district court enters judgment, the public gains a strong interest in protecting the

finality of judgments.” Id. (citation omitted). Reconsideration of a judgment after its entry is an

extraordinary remedy that should be used sparingly. See Templet v. HydroChem, Inc., 367 F.3d

473, 479 (5th Cir. 2004); Allender v. Raytheon Aircraft Co., 439 F.3d 1236, 1242 (10th Cir.

2006); Zucker v. City of Farmington Hills, 643 F. App’x 555, 562 (6th Cir. 2016) (relief under

R. 59(e) is rare).

        Petitioner asks the Court to reconsider the portion of the Memorandum and Order

dealing with the issue of when Petitioner began serving his PSCF (Case No. 08F0794-102)

sentence for purposes of determining a start date for his retroactive designation. Petitioner

argues that he should receive credit for time served from May 10, 2009 through January 29,

2011.

        Because Petitioner’s federal sentence is deemed to be running concurrently with his two

later-imposed state sentences, the operative start date for his retroactive designation is the date he

began serving his PSCF sentence. This Court entered an Order (Doc. 19) requesting further

briefing from the parties limited to the issue of when Petitioner began serving his PSCF sentence.

The parties filed responses and the Court addressed the issue in the Memorandum and Order and



                                                  2
         Case 5:21-cv-03054-JWL Document 39 Filed 05/28/21 Page 3 of 3




found that the January 30, 2011 date was the appropriate date to use for his nunc pro tunc

designation for service of his federal sentence with the State of Texas.

       Petitioner’s motion to reconsider rehashes his arguments and fails set forth an intervening

change in the controlling law; the availability of new evidence that could not have been obtained

previously through the exercise of due diligence; or the need to correct clear error or prevent

manifest injustice. Petitioner does not meet the exacting standard for relief under Fed. R. Civ.

P. 59(e). In sum, Petitioner has failed to meet the standard required for this Court to alter or

amend its May 17, 2021 Memorandum and Order and Judgment, and that ruling stands.

       IT IS THEREFORE ORDERED BY THE COURT that Petitioner’s Motion to

Reconsider (Doc. 38) is denied.

       IT IS SO ORDERED.

       Dated May 28, 2021, in Kansas City, Kansas.



                                              S John W. Lungstrum
                                              JOHN W. LUNGSTRUM
                                              UNITED STATES DISTRICT JUDGE




                                                 3
